686 S.E.2d 155 (2009)
In the Matter of V.S.W.
appealed by Father.
No. 90P09.
Supreme Court of North Carolina.
October 8, 2009.
Charles A. Schieck, Statesville, for Father.
Mary M. Reece, Smithfield, Annick Lenoir-Peek, Houston, TX, for Mother.

ORDER
Upon consideration of the petition filed by Petitioner on the 24th of February 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."